Order entered April 9, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00054-CV

                             BARBARA MEREDITH, Appellant

                                                V.

                     OXFORD TOWNHOMES, LLC, ET AL., Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-10-07847-B

                                             ORDER
       Before the Court are the April 7, 2015 unopposed motions of appellant and cross-
appellant Oxford Townhomes Addition Homeowner’s Association, Inc. for an extension of time
to file their briefs. The reporter’s record has not been filed. Accordingly, we DENY the motions
as premature. See TEX. R. APP. P. 38.6(a).
       In a letter dated March 13, 2015, counsel for cross-appellant requested that Lanetta
Williams, Official Court Reporter for the County Court at Law No. 2, prepare the reporter’s
record for hearings conducted on October 9, 2014 and January 16, 2015. Because the record has
not yet been filed, on the Court’s own motion, we ORDER Lanetta Williams, to file the
requested reporter’s record by APRIL 24, 2015.
       We DIRECT the Clerk of this Court to send a copy of this order by electronic
transmission to Lanetta Williams and counsel for all parties.
                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE